1

2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
3
                                                                Aug 04, 2020
4                                                                   SEAN F. MCAVOY, CLERK



5                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7     JOHN HARRISON CANON, IV,
                                                   NO: 4:19-CV-5265-RMP
8                                Petitioner,
                                                   ORDER DISMISSING ACTION
9            v.

10    COMMANDER CROSKEY,

11                               Respondent.

12

13          By Order filed June 5, 2020, the Court directed Petitioner John Harrison

14   Canon, IV, a pro se prisoner at the Coyote Ridge Corrections Center, to show

15   cause why his Petition for Writ of Habeas Corpus, filed on November 18, 2019,

16   while he was a pretrial detainee at the Benton County Jail, should not be dismissed

17   for failure to exhaust state court remedies. ECF No. 10 at 4. The Court cautioned

18   Petitioner that his failure to respond would be construed as his consent to dismissal

19   of this action. Id. at 5.

20          Petitioner did not comply with the Order and has filed nothing further in this

21   action. Accordingly, for the reasons set forth in the Order to Show Cause, IT IS


     ORDER DISMISSING ACTION -- 1
1    ORDERED this action is DISMISSED WITHOUT PREJUDICE for failure to

2    exhaust available state court remedies. See Peterson v. Lampert, 319 F.3d 1153,

3    1156 (9th Cir. 2003); Vang v. Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003).

4          IT IS SO ORDERED. The District Court Clerk is directed to enter this

5    Order, enter judgment, provide copies to Petitioner, and close the file. The Court

6    certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could

7    not be taken in good faith, and there is no basis upon which to issue a certificate of

8    appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

9    appealability is therefore DENIED.

10         DATED August 4, 2020.

11
                                                 s/ Rosanna Malouf Peterson
12                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER DISMISSING ACTION -- 2
